IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :        78 MAP 2014
EX REL. EDWARD M. MARSICO, JR., :
                                :      Appeal from the Order of the Dauphin
               Appellee         :      County Court of Common Pleas, Civil
                                :      Division, at No. 2013 CV 9238 CV, dated
           v.                   :      6/24/14
                                :
                                :
JAY M. BRANDT,                  :
                                :
               Appellant        :


                                  ORDER


PER CURIAM                                     DECIDED: February 17, 2015


     AND NOW, this 17th day of February, 2015, the Order of the Dauphin County

Court of Common Pleas is hereby AFFIRMED.